757 N.W.2d 501 (2008)
In re ESTATE OF Ernest John James FINK, Deceased.
Michael Post and Steven Post, Appellees,
v.
Richard Schultz and Marianne Taylor, Co-Personal Representatives, Appellees, and
Dale Termunde, Appellant.
Docket No. 137225. COA No. 278266.
Supreme Court of Michigan.
November 25, 2008.

Order
On order of the Court, the application for leave to appeal the July 24, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.